Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 10-11, 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng (US 2020/0348408).
As per claims 1 and 11, Peng teaches, an object recognition apparatus and method comprising: an object information collector configured to collect object information based on driving information of a vehicle (Peng, ¶[008] “First, a vehicle positioning apparatus obtains measurement information within preset angle coverage at a current frame moment using a measurement device, where the measurement information includes a plurality of pieces of static target information, the plurality of pieces of static target information are used to indicate information about a plurality of static targets, and the plurality of pieces of static target information have a one-to-one correspondence with the information about the plurality of static targets. A static target may usually be an object that does not move arbitrarily, such as a roadside tree, a guardrail, or traffic lights.” This represents collecting object information by getting all the static objects, and fig.1 S2 positioning data information) and surrounding detection information detected around the vehicle (Peng, fig.4 surrounding detection information shown being collected); an object selector configured to select an object corresponding to a predetermined first tolerance range based on the object information (Peng, fig.1 S3 millimeter wave radar positioning system process, this would be the tolerance range based on that object’s information of what it actually the object is ); a tolerance range setter configured to set a second tolerance range based on the driving information and the object information when a moving object exists among the objects corresponding to the first tolerance range (Peng, ¶[0141] “The vehicle positioning apparatus obtains tracking information of a plurality of static targets and/or moving targets in the first preset angle coverage using a first millimeter wave radar, and obtains tracking information of a plurality of static targets and/or moving targets in the second preset angle coverage using a second millimeter wave radar.” First and second range ); and a guardrail recognizer configured to determine whether the moving object falls within the second tolerance range based on the object information and recognize a guardrail based on object information of the moving object corresponding to the second tolerance range (Peng, ¶[008] “A static target may usually be an object that does not move arbitrarily, such as a roadside tree, a guardrail, or traffic lights.” If the moving and static objects are found such as both another vehicle and the guardrail then there is a guardrail recognizer and mix with being able to tell other vehicle as in ¶[0141] then the two tolerances are then formed as well and first and second range ).

As per claim 2, Peng teaches, the object recognition apparatus of claim 1, wherein the object information collector calculates a relative speed of the object with respect to the vehicle based on the driving information and the surrounding detection information, and collects object information on at least one object from among the moving object and a stationary object classified according to the relative speed (Peng, ¶[0109] “The vehicle may perceive an ambient environment of the vehicle using an in-vehicle sensor, and control a driving direction and a speed of the vehicle based on information that is about a road, a location of the vehicle, and an obstacle and that is obtained through perception such that the vehicle can run on the road safely and reliably.” This represents a stationary object classified according to the relative speed).  

As per claims 4 and 13, Peng teaches, the object recognition apparatus of claim 1, wherein the tolerance range setter obtains a vehicle speed of the vehicle from the driving information (Peng, ¶[0109] “The vehicle may perceive an ambient environment of the vehicle using an in-vehicle sensor, and control a driving direction and a speed of the vehicle based on information that is about a road, a location of the vehicle, and an obstacle and that is obtained through perception such that the vehicle can run on the road safely and reliably.” This represents tolerance range setter obtains a vehicle speed of the vehicle from the driving information  ), extracts an incidence angle of the moving object from the object information, and sets the second tolerance range based on the incidence angle and the vehicle speed (Peng, ¶[0139] “For example, the first preset angle coverage corresponds to 120 degrees, and the second preset angle coverage corresponds to 60 degrees. It may be understood that the first preset angle coverage and the second preset angle coverage may also be ranges of other degrees. This is not limited herein.”   All the different angles are covered and a new tolerance gets created at every measurement and the speed of the object gets calculated ¶[0109] “The vehicle may perceive an ambient environment of the vehicle using an in-vehicle sensor, and control a driving direction and a speed of the vehicle based on information that is about a road, a location of the vehicle, and an obstacle and that is obtained through perception such that the vehicle can run on the road safely and reliably.” This represents tolerance range setter obtains a vehicle speed of the vehicle from the driving information   ). 

As per claims 10 and 16, Peng teaches, the object recognition apparatus of claim 1, wherein the guardrail recognizer, when the object included in the first tolerance range is a stationary object, recognizes the guardrail based on object information of the object included in the first tolerance range (Peng, ¶[0141] “A plurality of targets include static targets and/or moving targets. The static target may be a fixed object such as a roadside tree or a guardrail, and the moving target is usually a moving vehicle.”   ).  

Allowable Subject Matter
Claims  3, 5-9, 12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/